Citation Nr: 9915928	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-26 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse






ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is shown to have engaged in combat with the 
enemy while stationed at Pearl Harbor during World War II.  

3.  The veteran is shown to be suffering from a bilateral 
hearing disability which is as likely as not the result of 
his exposure to acoustic trauma in service.  






CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§  
3.102, 3.303, 3.385 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran contends that he suffers from bilateral hearing 
loss due to exposure to acoustic trauma in service.  
Specifically, he attributes his bilateral defective hearing 
to exposure to gunfire, torpedo assaults and detonation of 
explosives.

At the time of his separation examination from service, the 
veteran's hearing was noted to be "15/15" for both 
whispered voice and spoken voice in each ear.  There were no 
complaints of hearing problems noted in the available service 
medical records.  

The veteran initially underwent a VA audiological examination 
in May 1997.  At this time, he reported experiencing 
decreased hearing bilaterally since exposure to gunfire in 
service.  

Results of the audiological evaluation showed pure tone 
thresholds, in decibels, as follows:  

Hertz		500		1000		2000		3000		4000
Right	 	20		 45		 50		 55		 75	
Left		20		 40		 60		 60		 65	

A diagnosis of mild to severe sensorineural hearing loss 
above 500 Hertz was rendered for the right ear; with mild to 
moderately severe sensorineural hearing loss above 500 Hertz 
assessed for the left ear.  

Based on a review of available records, the veteran would be 
considered a "combat" veteran.  Indeed, he was aboard the 
USS Oklahoma during the Japanese attack on Pearl Harbor in 
December 1941.  Consequently, 38 U.S.C.A. § 1154 and its 
implementing regulation, 38 C.F.R. § 3.304(d) (1998), are to 
be applied.  In pertinent part, 38 C.F.R. § 3.304(d) 
provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." ...  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran has proffered 
satisfactory lay evidence of service incurrence of acoustic 
trauma and that this evidence is consistent with the 
circumstances, conditions, and hardships of his service in 
World War II.  The veteran's statements have been consistent 
throughout his appeal and his testimony at his personal 
hearing before this Member of the Board in May 1999 was very 
credible.  Consequently, as the veteran has satisfied both of 
these inquiries mandated by the statute, a factual 
presumption arises that the acoustic trauma is service 
related.  Id.

As noted, the factual presumption cited above is rebuttable; 
VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  (citing 
38 U.S.C.A. § 1154(b)).  As to whether the veteran sustained 
acoustic trauma in service, there is no evidence 
contradicting the lay evidence.  There is no "clear and 
convincing" evidence to rebut the presumption of service 
incurrence of acoustic trauma.  Thus, the Board finds that 
the evidence establishes that the veteran suffered acoustic 
trauma in service.  

The determination, however, that the veteran sustained 
acoustic trauma in service, does not end the Board's 
analysis.  The veteran now must be shown to have current 
disability attributable to this demonstrated in-service 
acoustic trauma.  

Clearly, the evidence shows that the veteran currently 
suffers from a bilateral hearing disability for VA purposes.  
Although the veteran's current bilateral hearing disability 
has not been specifically attributed to his in-service 
acoustic trauma by a health professional, such a relationship 
has not been ruled out.  Further, no other etiology has been 
provided.  By extending the benefit of the doubt to the 
veteran, the Board concludes that service connection for the 
currently demonstrated bilateral hearing loss is warranted.  




ORDER

Service connection for the bilateral hearing loss is granted.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

